Order entered December 16, 2022




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00983-CV

                           HONG ZHUANG, Appellant

                                          V.

                        CARLOS RODRIGUEZ, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-18-18388

                                       ORDER

      The Court questions whether the new trial order signed by the trial court on

July 30, 2019, is an appealable order under the facts of this case. See In re

R.G.A.C.L.G., No. 05-20-00457-CV, 2022 WL 123104, at *2 (Tex. App.—Dallas

Jan. 13, 2022, no pet.) (mem. op.). The Court orders each party to file a letter brief

addressing its concern. Appellant shall file its letter brief no later than January 13,

2023, and appellee shall file its letter brief no later than January 30, 2023.

                                               /s/    ROBBIE PARTIDA-KIPNESS
                                                      PRESDING JUSTICE